                           Case 2:19-cv-08240-PA-JC Document 29 Filed 04/20/20 Page 1 of 2 Page IDJS-6
                                                                                                   #:173



                           1
                           2
                           3
                           4
                           5
                           6
                           7
                           8                         UNITED STATES DISTRICT COURT
                           9                       CENTRAL DISTRICT OF CALIFORNIA
                    10         Brian Whitaker,                        Case No. 2:19-cv-08240-PA-JC
                    11                       Plaintiff,               ORDER GRANTING JOINT
                                                                      STIPULATION FOR DISMISSAL
                    12         v.                                     OF ENTIRE ACTION WITH
                                                                      PREJUDICE
                    13
                               Starbucks Corporation, a Washington
                    14         Corporation; and Does 1-10,
                    15                       Defendants.
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
       2050 M ain Street
            Suite 900
       Irvine, CA 92614
                                                                     1.
         949.705.3000
                           Case 2:19-cv-08240-PA-JC Document 29 Filed 04/20/20 Page 2 of 2 Page ID #:174



                           1                                            ORDER
                           2            The Court has reviewed the Joint Stipulation for Dismissal of Entire Action with
                           3   Prejudice filed by Plaintiff BRIAN WHITAKER and Defendant STARBUCKS
                           4   CORPORATION D/B/A STARBUCKS COFFEE COMPANY.
                           5            IT IS HEREBY ORDERED the entire action is dismissed with prejudice under
                           6   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party is to bear its own costs.
                           7            IT IS SO ORDERED.
                           8
                           9           April 20, 2020
                               Dated: _________________
                    10
                    11                                                      HONORABLE PERCY ANDERSON
                                                                            U.S. DISTRICT COURT JUDGE
                    12
                    13
                               4841-2435-0394.1 104108.1013
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
       2050 M ain Street
            Suite 900
       Irvine, CA 92614
                                                                          2.
         949.705.3000
